 



Exhibit 10.27.1
VALIDUS HOLDINGS, LTD.
RESTRICTED SHARE AGREEMENT
     THIS AGREEMENT, dated as of ___, between Validus Holdings, Ltd. (the
“Company”), a Bermuda corporation, and ___(the “Employee”).
     WHEREAS, the Employee has been granted the following award under the
Company’s 2005 Amended and Restated Long Term Incentive Plan (the “Plan”);
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows.
     1. Award of Shares. Pursuant to the provisions of the Plan, the terms of
which are incorporated herein by reference, the Employee is hereby awarded
___Restricted Shares (the “Award”), subject to the terms and conditions of the
Plan and those herein set forth. The Award is granted as of ___. Capitalized
terms used herein and not defined shall have the meanings set forth in the Plan.
In the event of any conflict between this Agreement and the Plan, the Plan shall
control.
     2. Terms and Conditions. It is understood and agreed that the Award of
Restricted Shares evidenced hereby is subject to the following terms and
conditions:
               (a) Vesting of Award. Subject to the provisions of this Section 2
below and the other terms and conditions of this Agreement, the Award shall vest
and become exercisable in ___ equal annual installments, beginning on ___and
continuing on each of the following ___ anniversaries thereof. All dividends and
other amounts receivable in connection with any adjustments to the Shares under
Section 4(b) of the Plan shall be subject to the vesting schedule herein and
shall be paid to the Employee upon any vesting of the Restricted Shares
hereunder in respect of which such dividends or other amounts are payable.
               (b) Termination by the Company with Cause, as a result of the
Employee’s Permanent Disability or upon Employee’s Death. If the Employment
Period (as defined in the employment agreement between the Company or a
Subsidiary and the Employee (the “Employment Agreement”)) shall be terminated by
the Company with Cause (as defined in the Employment Agreement), as a result of
the Employee’s Permanent Disability (as defined in the Employment Agreement) or
upon the Employee’s death, the Award shall continue to vest through the Date of
Termination (as defined in the Employment Agreement). For the avoidance of
doubt, Restricted Shares will vest only to the extent a vesting date, as set
forth above, occurs on or prior to the Date of Termination. Any portion of the
Award that is not vested on the Date of Termination shall be forfeited by the
Employee and become the property of the Company.
               (c) Termination by the Company not for Cause or by the Employee
for Good Reason. Notwithstanding any provision of the Employment Agreement to
the contrary,

 



--------------------------------------------------------------------------------



 



-2-
except as provided in Section 2(e) below, 45% of the Award shall vest (i) in the
event the Employee’s employment is terminated by the Company not for Cause, upon
the delivery by the Company of a Notice of Termination (as defined in the
Employment Agreement) not for Cause, or (ii) in the event the Employee’s
employment is terminated by the Employee for Good Reason (as defined in the
Employment Agreement), at the end of the applicable correction period following
the Employee’s delivery of a Notice of Termination for Good Reason, so long as
the Company has not corrected the event or condition giving rise to Good Reason
by the end of the correction period; and the remaining 55% of the Award will
vest on the last vesting date for such award as set forth in Section 2(a) above
but only if the Employee does not breach the remaining applicable terms of the
Employment Agreement, including any duties owed during any “garden leave”
period, and any confidentiality, noncompetition, nonsolicitation and assignment
of inventions covenants that Employee may be a party to with the Company or any
Subsidiary. In the event of the Employee’s breach of any of such terms, duties
or covenants, any unvested portion of the Award shall be immediately forfeited
by the Employee and become the property of the Company.
               (d) Resignation Without Good Reason. If the Employment Period
shall be terminated as a result of the Employee’s resignation or leaving of his
employment, other than for Good Reason, no portion of the Award shall vest on or
following the date the Employee provides Notice of Termination without Good
Reason to the Company (the “Notice Date”). Any portion of the Award that has not
vested on the Notice Date shall be forfeited by the Employee and become the
property of the Company.
               (e) Change in Control. Notwithstanding any provision of this
Agreement to the contrary, if, within two years following a Change in Control,
the Employee’s employment is terminated by the Company not for Cause or by the
Employee for Good Reason, the Award shall become immediately vested in full upon
such termination of employment. For purposes of this Agreement, “Change in
Control” shall have the meaning set forth in the Plan.
               (f) Termination of Service; Forfeiture of Unvested Shares. In the
event of Termination of Service of the Employee other than as set forth above
prior to the date the Award otherwise becomes vested, the unvested portion of
the Award shall immediately be forfeited by the Employee and become the property
of the Company.
               (g) Certificates. Each certificate or other evidence of ownership
issued in respect of Restricted Shares awarded hereunder shall be deposited with
the Company, or its designee, together with, if requested by the Company, a
stock power executed in blank by the Employee, and shall bear a legend
disclosing the restrictions on transferability imposed on such Restricted Shares
by this Agreement (the “Restrictive Legend”). Upon the vesting of Restricted
Shares pursuant to Section 2 hereof and the satisfaction of any withholding tax
liability pursuant to Section 5 hereof, the certificates evidencing such vested
Shares, not bearing the Restrictive Legend, shall be delivered to the Employee
or other evidence of vested Shares shall be provided to the Employee.

 



--------------------------------------------------------------------------------



 



-3-
               (h) Rights of a Stockholder. Prior to the time a Restricted Share
is fully vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share. During such period, the
Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2(a)
hereof) at the time paid on such Restricted Shares.
               (i) No Right to Continued Employment. This Award shall not confer
upon the Employee any right with respect to continuance of employment by the
Company nor shall this Award interfere with the right of the Company to
terminate the Employee’s employment at any time.
     3. Transfer of Shares. Any vested Shares delivered hereunder, or any
interest therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, the provisions of this Agreement,
applicable federal and state securities laws or any other applicable laws or
regulations and the terms and conditions hereof.
     4. Expenses of Issuance of Shares. The issuance of stock certificates
hereunder shall be without charge to the Employee. The Company shall pay any
issuance, stamp or documentary taxes (other than transfer taxes) or charges
imposed by any governmental body, agency or official (other than income taxes)
by reason of the issuance of Shares.
     5. Withholding. No later than the date of vesting of (or the date of an
election by the Employee under Section 83(b) of the Code with respect to) the
Award granted hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld at such time
with respect to such Award and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Employee, federal, state and local taxes of any kind required by law
to be withheld at such time.
     6. Forfeiture Upon Breach of Certain Other Agreements. The Employee’s
breach of any noncompete, nondisclosure, nonsolicitation, assignment of
inventions, or other intellectual property agreement that he may be a party to
with the Company or a Subsidiary, in addition to whatever other equitable relief
or monetary damages that the Company or a Subsidiary may be entitled to, shall
result in automatic rescission, forfeiture, cancellation, and return of any
Shares (whether or not otherwise vested) held by the Employee, and all profits,
proceeds, gains, or other consideration received through the sale or other
transfer of the Shares shall be promptly returned and repaid to the Company.
     7. References. References herein to rights and obligations of the Employee
shall apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

 



--------------------------------------------------------------------------------



 



-4-
     8. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
If to the Company:


Validus Holdings, Ltd.
19 Par-La-Ville Road
Hamilton HM11 Bermuda


Attn.: Chief Financial Officer


If to the Employee:
At the Employee’s most recent address shown on the Company’s corporate records,
or at any other address which the Employee may specify in a notice delivered to
the Company in the manner set forth herein.
     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda, without giving effect to principles of
conflict of laws.
     10. Counterparts. This Agreement may be executed in two counterparts, each
of which shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



-5-
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            VALIDUS HOLDINGS, LTD.
      By:           Name:           Title:        

 